Detailed Action

►	Applicant's election of Group I (Claims 1-10)  in the paper(s) filed 30 JUN04 is acknowledged.  Claims 112-20  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. It is noted that the applicant has not  traversed the restriction requirement, distinctly and specifically pointing out any  supposed errors in the restriction requirement, therefore, this election has been treated as an election without traverse (MPEP § 818.03(a)). It is further noted that the examiner erred in that Claim 11 should have been included with the invention of Group I. Accordingly Claim 11 has been rejoined with the invention of Group I and will be examined  with Claim 1-10. Claims 1-11 are under examination eith Claims 12-20 withdrawn from consideration. The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US2013/0123123 – hereinafter “Chang”] in view of Yin et al. [US 2010/0021901 – hereinafter “Yin”]

Claim 1 is drawn to a method for identifying a binding partner of a nucleic acid molecule
of interest, the method comprising the steps of:
a) contacting a complex comprising a target nucleic acid molecule with
nucleic acid molecule comprising a duplex formed from hybridization of at least one
protector oligonucleotide (PO) with at least one capture oligonucleotide (CO),
wherein the CO comprises a 5” toehold region, a central region, wherein the
central region comprises a nucleotide sequence that is complementary to a nucleotide
sequence of a target nucleic acid molecule and further comprises at least one modification,
and a 3° toehold region; and
wherein the PO comprises a nucleotide sequence complementary to the central
region and one of the 5’ toehold region and the 3’ toehold region of the CO, such that strand
exchange occurs between the CO and the complex comprising a target nucleic acid molecule
to form a CO:target complex;
b) washing the CO:target complex;
c) immunoprecipitating the CO:target complex; and
d) eluting at least one componenet of the complex comprising the target nucleic acid molecule.
Chang teach a method comprising most  of the limitations of Claim 1. For example, see FIG. 1 and the description thereof  in paras 6 and 77 The method of Chang begins  with a crosslinking step  performed  (e.g. glutaraldehyde) to formed crosslinked ribonucleotide complexes , a sonication step follows. The Chang teach the hybridization of  biotinylated  tiling oligo  to capture caRNAs (i.e. chromatin associated RNAs) and RBPs (i.RNA binding proteins. Following capture on streptavidin beads the RNA;RBP: gDNA : Capture oligo (i.e. “CO”) complexes are washed, see at least FIG. 1.  Next, Chang teach That said Chang does not teach the  use of a CO (i.e. capture oligonucleotide) : PO (i.e. Protector oligonucleotide) duplex to capture  the caRNAs and RBPs rather as noted above Chang teach  the use of biotinylated  tiling oligo  for  capture of the ribonucleotide complexes. However CO:PO duplex systems were known as was their use to capture target RNAs , see at least FIG. 1 of Yin.    Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time   modify the method of Chang wherein the RNA capture means of  Yin is used in place of the capture means of Chang. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Chang further  teach  immunoprecipitation  of their ribonucleotide complexes , see para 56 and 95  and individual elution protocols  for each of the complex components (e.g. RNAs, RBPs and gDNA), see para 65-67, and the subsequent analysis thereof.   


Yin teach the limitations of Claims 2-3, see FIG. 1  and  para 21 and 46.

Claim 4 is drawn to an embodiment of the method of Claim 1, wherein the CO further comprises a tag for affinity purification. Chang teach the use of biotinylated capture oligos, see at least FIG. 1 for example. 

As regards Claim 5, Chang teach the use of LNA in their capture oligos, see at least  para 22 for example. 

As regards Claim 6 ,Yin  teach oligonucleotide /probe comprising RNA RNA were well known as evidenced by at least Chang,   

As regards Claim 7-8 , Yin  teach  oligos comprising both or either a 5’ toehold and /or a 3’ toehold and  Yin further teach that the length of the overhang (i.e. toehold region) can be at least 4 nucleotides long, see especially para 46.

Chang  teach the limitation(s) of Claim 10, see at least then abstract of Chang. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang  in view of Yin  as applied above against Claims 1-8 and further in view of Gao et al. [US 2015/0004598 – hereinafter “Gao”].

Claim 9 is drawn to an embodiment of the method of Claim 1, wherein the step d) comprises contacting the CO:target complex with an elution oligonucleiotide (i.e. EO) wherein the EO comprises a nucleotide sequence complementary to the full length of the CO.
Chang  in view of Yin   reasonably suggest a method comprising most of the limitations of Claim 9  for the reason(s) outlined above except these inventors do not teach using a EO  to elute  a target RNA as recited. However, the use of EO to elute a target nucleic acid molecules was known as evidenced by at least Gao, see at least paras 308-320. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Chang in view of Yin wherein the elution means of Gao is used in place of the elution means of  means of Chang in view of Yin. The substitution of one known second method/reagent with known properties for a first known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang  in view of Yin  as applied above against Claims 1-8 and further in view of Wheeler et al. [WIREs  RNA 9 : e1436 (JAN/FEB 2018) – hereinafter “Wheeler”].

Claim 11 is drawn to an embodiment of the method of Claim 1, wherein the target nucxleic acid molecule is in a complex with at least one nucleic acid molecule  wherein the method further comprises further comprises the steps of:
e) ligating at least one adaptor molecule to an eluted nucleic acid molecule,
f) amplifying the eluted nucleic acid molecule, and
g) sequencing the amplified products. 
Chang  in view of Yin   reasonably suggest a method comprising most of the limitations of Claim 1  for the reason(s) outlined above except these inventors do not teach ligating at least one adaptor molecule to an eluted nucleic acid molecule (e.g. target RNA molecule). Chang clearly teach eluting (purifying ) target RNA out of the ribonucleotide: RBP: gDNA  complexes and amplifying and sequencing the RNA so eluted by ChIRP, see especially para 56.  Although Chang teach amplification and sequencing of their eluted RNA molecules these inventors do not teach ligating adapters to their RNA molecules  as required by Claim 11. However , methods of amplifying and sequencing RNA from  ribonucleotide: RBP: gDNA  complexes  using an adaptor  ligation step were known , consider at least Figure 2 of Wheeler. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Chang in view of Yin wherein the the sequencing means of Wheeler (e.g. HITS-CLIP/CLIP-seq)  is used in place of   the sequencing -amplification means the of Chang in view of Yin. The substitution of one known second method/reagent with known properties for a first known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

11 JAN 2022 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

  
Planned Search 

Search terms:

All Inventor(s) e.g. Machyna M?/au 
(Capture or capturing)  oligonucleotide$ or CO?
Protector oligonucleotide? or PO?
Toehold or toe-hold
Strand displacement
sequencing or sequenced 
amplifying or amplification 
RNA
RNA binding protein?
Chromatin

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW
►	The Best prior Art was found upon consideration of the IDS filed 09 JAN 2022